Citation Nr: 1819170	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to July 2004. This matter is before the Board of Veterans'Appeals (Board) on appeal from rating decisions  by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  A December 2013 rating decision granted service connection for undiagnosed illness, rated 20 percent, effective November 8, 2011.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In December 2015 and December 2017 the case was remanded for further development.  A February 2018 rating decision recharacterized the disability as fibromyalgia, and increased the rating to 40 percent throughout (from November 8, 2011).


FINDINGS OF FACT

The 40 percent rating assigned for fibromyalgia is the maximum scheduler rating for the disability, assigned when the disability is manifested by widespread musculoskeletal pain and tender points with, or without, various other symptoms that are constant refractory to therapy; symptoms or impairment not encompassed by the schedular criteria are not shown at any time under consideration (and are not specifically alleged).


CONCLUSION OF LAW

A rating in excess of 40 percent for fibromyalgia is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code (Code) 5025 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  See Shinseki, 129 S. Ct. at 1696.

At the July 2015 Travel Board hearing, the Veteran was advised of the schedular criteria for rating undiagnosed illness (as the disability was then characterized).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran's pertinent treatment records have been secured.  VA examinations were conducted in April 2012 (Gulf War) (with an October 2012 addendum), March 2016 (fibromyalgia) and February 2018 (fibromyalgia and headaches).  He has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 38 C.F.R. § 3.159 (c)(4).  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 1155; 38 C.F.R. Part 4. 

Under Code 5025 (for fibromyalgia), a 40 percent disability rating is assigned when musculoskeletal pain and tender points (with or without other various symptoms) are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a.

The Veteran's fibromyalgia has been assigned a 40 percent rating throughout, from the date of award of service connection, November 8, 2011.

As this appeals are from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

On April 2012 VA Gulf War examination, the Veteran  reported constant generalized joint pain and muscle aches that worsened in cold weather.  He reported that he had trouble sleeping and would often wake up 2-3 times per night.  He denied daytime fatigue and frequent napping.  He reported left-sided headaches that occurred 2 times per week and lasted 4-5 hours each time.  He took Tylenol for pain.  The examiner noted that X-rays and physical examinations were normal.  The examiner noted no swelling or joint laxity, and joint range of motion was normal. The examiner opined that the examination was normal and that the Veteran's symptoms met the criteria for an undiagnosed illness. 

A July 2012 VA treatment record notes that the Veteran reported joint pain and stiffness in his lower back rated at 7/10.  In October 2012 the Veteran reported generalized joint pain, muscle pain, sleep disturbances, and headaches, that started during his service and have continued since his 2004 discharge.  

A September 2013 VA treatment record notes that the Veteran reported that he had throbbing, aching, and dull pain in both knees, legs, and feet.  He reported that the pain increased during cold weather and when he walked or stood for an extended period of time on hard surfaces.

At the July 2015 Travel Board hearing, the Veteran testified that he had joint and muscle pain 2-3 times per week in his lower back, knees, and feet.  He reported headaches that occurred 2 times per week and lasted 4-5 hours.  He took Tylenol for pain.  He reported that he was unemployed but had not applied for individual employability because he wanted to work.   

On March 2016 VA fibromyalgia examination, the Veteran reported that he had  generalized and wide spread muscle weakness, joint stiffness, chronic fatigue, and multiple joint and body pain in the lower back, mid back, neck area, pelvis and thigh area, both knee joints, both shoulder areas, as well as both elbow areas.  He reported headaches that occurred 3 to 5 times in a month that lasted for 1 to 3 days. He reported periodic tingling and numbness of his hands and feet.  He took Risperidone, Sertraline, and Tylenol on a continuous basis for pain.  On examination, the examiner noted that the Veteran's symptoms were constant or nearly constant, and that he had bilateral trigger points for pain.  The examiner opined that fibromyalgia impacted his ability to work but did not provide further explanation. 

On February 2018 VA headache examination, (pursuant to the December 2017 Board remand) the Veteran reported that he had headaches during service in Kuwait and Iraq in 2003 to 2004 due to exposure to environmental hazards including burn pits, smoke from burning oil fields and other organic and inorganic toxic products. He reported that his condition had worsened.  The diagnosis was migraine headache.  He took Tylenol and headache powder for pain.  He reported bilateral headache pain with headaches that occurred at least twice per week and lasted 1-2 days.  He did not have prostrating attacks of migraine headache pain.  The examiner opined that the headaches had no functional impact on physical or sedentary employment. 

On February 2018 VA fibromyalgia examination, the Veteran reported that he had  
generalized and wide spread muscle weakness, joint stiffness, chronic fatigue, and multiple joint and body pain in the lower back, mid back, neck area, pelvis and thigh area, both knee joints, both shoulder areas, as well as both elbow areas during service, and that his symptoms had worsened since then.  He reported headaches that occurred 2 to 3 times per month and lasted 8 to 12 hours.  He reported difficulty with concentration and memory and periodically had tingling and numbness in his hands and feet.  He took Sertraline and Vitamin D on a regular basis.  The examiner noted that the frequency of fibromyalgia symptoms was episodic with exacerbations and present more than one third of the time, and that there were widespread trigger points.  The examiner opined that the Veteran could not lift, carry, and move heavy objects, stand and walk for extended periods or drive long distances due to generalized body pain.  He explained that the Veteran would have difficulty securing and maintaining substantially gainful employment, including physical and sedentary employment, due to fibromyalgia. 

The Board finds that at no time during the evaluation period is the Veteran's fibromyalgia shown to have been manifested by symptoms/impairment exceeding widespread musculoskeletal pain and tender points with or without associated symptoms that were constant, or nearly so, and refractory to therapy.  The March 2016 VA examiner indicated that the Veteran's symptoms were constant or nearly constant, and that he had bilateral trigger points for pain (but did not identify any symptoms of impairment not encompassed in Code 5015) .  The February 2018 examiner noted that the fibromyalgia symptoms were episodic with exacerbations and present more than one third of the time (i.e., less than constant in frequency), and that there were widespread trigger points.  Both examiners indicated the fibromyalgia was not refractory to therapy (but the March 2016 examiner also noted that symptoms were constant, and thus not fully responsive to treatment).  The February 2018 examiner noted that the Veteran would have difficulty working due to his fibromyalgia.  The findings reported are consistent with, and do not exceed, those in the criteria for a 40 percent schedular rating.

As 40 percent  is the maximum schedular rating for fibromyalgia, the Board has considered the applicability of alternate diagnostic codes.  At the July 2015 Travel Board hearing, the Veteran's attorney requested that, as headaches are included as a symptom of the fibromyalgia, consideration of possibly rating the disability under the criteria for rating migraine headaches (which under 38 C.F.R. § 4.124a, Code 8100 provide for a 50 percent rating when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, headaches of such intensity and frequency are not shown (not described by the Veteran).  On February 2018 VA examination, he reported headaches that occurred at least twice per week and lasted 1-2 days, and that he did not have prostrating attacks.  Consequently, a higher (50 percent) rating for the disability rated alternatively as headaches is not warranted.

The Board also observes that a separate compensable rating for the headaches would not be appropriate.  Under 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately here, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of Appeals for Veterans Claims (CAVC) held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Here, the Veteran's headaches have been considered as symptoms supporting the 40 percent rating for fibromyalgia, and a separate rating for the headaches would violate the prohibition on pyramiding.  

The analysis turns to whether referral of this matter for consideration of an extraschedular rating is warranted.  The Board but finds that all identified symptoms and impairment associated with the fibromyalgia are encompassed by the criteria for the schedular rating assigned.  The Veteran has not alleged any manifestations or functional impairment of function not encompassed by the schedular criteria for the current ratings, and none are evident from the examination reports and treatment records.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran testified at the July 2015 Travel Board hearing that although he was unemployed, he had not applied for a TDIU rating because he wanted to/was seeking work.  Accordingly, while a February 2018 the examiner has opined that the Veteran would have difficulty securing and maintaining substantially gainful employment due to his fibromyalgia, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record in the context of the instant claim for increase. 


ORDER

A rating in excess of 40 percent for fibromyalgia is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


